DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment to the abstract and claims 1-3, and 5-8 in the response filed on 6 July 2021 is acknowledged.
Applicant’s amendment to the abstract is sufficient to overcome the objection to the specification which is withdrawn.
Applicant’s amendment to 1 is sufficient to overcome the objection for minor informalities which is withdrawn.
Applicant’s amendments to claims 1-3, and 5-8 are sufficient to overcome the rejections under 35 U.S.C. § 112(b) which are withdrawn.
Applicant’s amendment to claim 1 is sufficient to overcome the non-statutory double patenting rejection of claim 3 over U.S. Patent Application 16/084923 in view of Kamiyama et al. and Frederickson et al., the rejection is withdrawn.
Claim Objections
Claims 1, 2, and 8 are objected to because of the following informalities:
Claim 1, lines 2-3 recite “a movable cylinder having an opening equipped with a clasp or a screw for attaching a microneedle patch case at one end”, and should recite “a movable cylinder having an opening equipped with a clasp or a screw for attaching a microneedle patch case at one end of the movable cylinder” to clearly state that the 
Claim 2, lines 3-4 recite “the opening toward to a surface of the skin” and should recite “the opening toward a surface of the skin” to provide clearer grammar.
Claim 8, line 1 recites “The microneedle patch case according to claim 5” and should recite “the microneedle patch application device according to claim 5” to clearly refer to the device of claim 5 with the same preamble, and to avoid confusion with independent claim 6 directed to “[a] microneedle patch case”.
Appropriate correction is required.
Claim Interpretation
Claim 6 recites “a microneedle patch case containing … and composed of” in lines 1-2. MPEP 2111.03(I) indicates that “containing” is synonymous with “comprising” and is an open-ended transitional phrase. MPEP 2111.03(IV) indicates “[t]he transitional phrase "composed of" has been interpreted in the same manner as either "consisting of" or "consisting essentially of," depending on the facts of the particular case. See AFG Industries, Inc. v. Cardinal IG Company, 239 F.3d 1239, 1245, 57 USPQ2d 1776, 1780-81 (Fed. Cir. 2001).” The specification only uses “composed of” twice in an open-ended context defining the components of the microneedle patch case (para. 9, bracket [1]) and applicator (para. 13). The specification also states “[p]referably, the microneedle patch case contains…and holds” (para. 20). For these reasons, the Examiner interprets “composed of” as open-ended.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2 recite “the microneedle patch case containing a thermoplastic polymer as a material” is indefinite because it is unclear if “containing a thermoplastic polymer as a material” is reciting (i) the step of containing, (ii) the microneedle patch case is housing inside of it a thermoplastic polymer material, or (iii) the microneedle patch case is formed out of a thermoplastic polymer material. For the purpose of examination, the Examiner interprets the limitation “the microneedle patch case containing a thermoplastic polymer as a material” as reciting the microneedle patch case is formed out of a thermoplastic polymer material. This interpretation appears most consistent with the original specification. See para. 9.
Claim 3, lines 2-3 recite “the microneedle patch case containing a thermoplastic polymer as a material and holding the microneedle patch” is indefinite because it is unclear if “holding the microneedle patch” is a functional limitation of the microneedle patch case, or a step the microneedle patch case is performing. For the purpose of examination, the Examiner interprets “holding the microneedle patch” as a functional limitation of the microneedle patch case. See original specification para. 9 stating “a case capable of holding the microneedle patch”. The Examiner suggests that applicants amend “holding the microneedle patch” to “capable of holding the microneedle patch”, or similar language describing the functional relationship between the microneedle patch case and the microneedle patch.
Claim 3, lines 2-4 recite “the microneedle patch case […] holding the microneedle patch comprising a support film capable of heat-fusing with the thermoplastic polymer is held with the clasp or screw at a front end of the movable cylinder” which is indefinite because it is unclear if (i) the microneedle patch case is held with the clasp or screw, (ii) the microneedle patch is held with the clasp or screw, or (iii) the support layer is held with the clasp or screw. For the purpose of examination, the Examiner interprets “the microneedle patch case […] holding the microneedle patch comprising a support film capable of heat-fusing with the thermoplastic polymer is held with the clasp or screw at a front end of the movable cylinder” as referring to the microneedle patch case, capable of holding the microneedle patch, and held with the clasp or the screw at a front end of the movable cylinder, wherein the microneedle patch comprises a support film capable of heat-fusing with the thermoplastic polymer. See original specification paras. 9, 20, and 22 describing the microneedle patch having a support film where the microneedle array is affixed on a front face of the support film, the support film being heat fused to the lower part of the microneedle patch case. See para. 19 describing the microneedle patch case fitting the clasp or screw.
Claim 3 recites the limitation "the microneedle patch" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner interprets “the microneedle patch” as reciting “a microneedle patch” to be held by the microneedle patch case.  
Claim 3, line 4 recites “a front end of the movable cylinder” which is indefinite because it is unclear if a front end of the movable cylinder is in addition to the “one end” of the movable cylinder recited in claim 1, from which claim 3 depends, or if it is further limiting or redefining the “one end” as “a front end”. For the purpose of examination, the Examiner interprets “a front end of the movable cylinder” as referring to the “one end” recited in claim 1. See also para. 9 above 
Claim 6, lines 1-2 recites “a microneedle patch case containing a thermoplastic polymer as a material” which is indefinite because claim 6 is an independent claim with the open-ended transitional phrase “containing” so it is unclear if the thermoplastic polymer itself is housed inside the microneedle patch case, or if the thermoplastic polymer is forming the microneedle patch case. For the purpose of examination, the Examiner interprets “a microneedle patch case containing a thermoplastic polymer as a material” as reciting a microneedle patch case formed of a thermoplastic polymer material.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 2, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 10,232,158 to Ying-Shu Quan et al. (Quan) in view of U.S. Patent 1,867,355 to John P. Fletcher (Fletcher).
Regarding claim 1, Quan teaches a microneedle patch application device (1) comprising:
a movable cylinder (11) having an opening (12b);
a case body (2) connected with an other end of the movable cylinder (Fig. 4 shows the movable cylinder 11 inserted over the case body 2, therefore the proximal end of the movable cylinder is connected with the case body) so that the movable cylinder can move (col. 7, lines 18-20);

a slide (9) for sliding the piston in an opposite direction (X2), the opposite direction being a direction that is opposite to the direction toward the opening (col. 8, lines 11-15);
a slide lock (3g) for locking the sliding of the slide in the opposite direction (col. 6, lines 18-29);
a spring (5) for applying an impact to the piston (col. 7, line 67- col. 8, line 6);
a safety shaft (7) for suppressing unlocking of the slide lock (col. 6, lines 24-29 describes the safety shaft suppressing unlocking of the slide lock 3g by abutment with trigger 7b);
a trigger (7b) interlocked with the safety shaft (7);
wherein the slide lock (3g) is configured such that unlocking of the slide lock is started by moving the movable cylinder (11) and then completed by pulling the trigger interlocked with the safety shaft (col. 7, line 59-col. 8, line 7 describes the moving cylinder 11 starting movement in direction X2 upon contact with the skin of the patient, the displacement along direction X2 causes the pin 13 to push the inclined surface 7c radially inwards, the trigger 7b is pulled by the clockwise rotation of the interlocked safety shaft 7), and the piston is moved toward the opening by the spring when the slide lock is completely unlocked (col. 7, line 67-col. 8, line 7), and
wherein the trigger is spaced apart from the slide lock (Fig. 8 shows the trigger 7b spaced apart from slide lock 3g).
Quan does not explicitly teach an opening with a clasp or a screw for attaching a microneedle patch case at one end.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the opening of the movable cylinder of Quan with a clasp […] for attaching a microneedle patch case at one end as suggested by Fletcher to seat and properly align the unit with the instrument (lines 27-36) as taught by Fletcher.
Regarding claims 2 and 5, Quan, in view of Fletcher, teaches the microneedle patch application device according to claim 1, where Quan further teaches:
Claim 2: the slide lock (3g) is released after pressing against a skin (col. 7, line 59-col. 8, line 7 describes the moving cylinder 11 starting movement in direction X2 upon contact with the skin of the patient, the displacement along direction X2 causes the pin 13 to push the inclined surface 7c radially inwards, the trigger 7b is pulled by the clockwise rotation of the interlocked safety shaft 7), the piston is moved toward the opening by the spring (col. 7, line 67-col. 8, line 7), and an end face (3a) of the piston (3) comes out of the opening toward […] a surface of the skin (Fig. 8 shows the end face 3a extending out of the open toward where the surface of the skin would be positioned);
.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Quan, in view of Fletcher, as applied to claim 1 above, and further in view of Japanese Publication JP 2013013558 A to Hideyuki Morimoto et al. (Morimoto).
Regarding claim 3, Quan, in view of Fletcher, teaches the microneedle patch application device according to claim 1, where Quan further teaches the microneedle patch case (31) containing a thermoplastic polymer as a material (col. 9, lines 11-12 describes the microneedle patch case 31 being made of polyethylene; Applicant specifically identifies polyethylene as a patch case material in original specification para. 26) and holding the microneedle patch (Fig. 13, #50) comprising a support film (col. 9, lines 13-15 describe the microneedle patch having a circular adhesive sheet which is a support film for the microneedles) […] is held with the clasp or the screw at a front end of the movable cylinder (See rejection above, where the combination of Quan, in view of Fletcher teaches a clasp 18 for holding Quan’s microneedle patch case 31 at a front end of the movable cylinder 11, where the microneedle patch case 31 is inserted through window 12a at the distal end of the movable cylinder).
But Quan, in view of Fletcher, does not explicitly teaches the support film capable of heat-fusing with the thermoplastic polymer.
Morimoto teaches the support film (37) capable of heat-fusing with the thermoplastic polymer (para. 52 describes the selective heating of layer 38 to the case step 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support film of Quan, in view of Fletcher, with the support film capable of heat-fusing with thermoplastic polymer as in Morimoto to selectively heat seal a specific layer of the support film using lower temperature (para. 52) as taught by Morimoto.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Quan, in view of Fletcher, as applied to claim 1 above, and further in view of Japanese Publication JP 2013013558 A to Hideyuki Morimoto et al. (Morimoto), and as evidenced by non-patent literature “Thermal Properties of Polypropylene and Polyethylene blends” to L. N. Shafigullin et al. (Shafigullin) and “Polyethylene Terephthalate (PET): A Comprehensive Review” to Omnexus (Omnexus).
Regarding claim 4, Quan, in view of Fletcher, and further in view of Morimoto, teaches the microneedle patch application device according to claim 3, where Morimoto further teaches the heat-fusible support film (37) is a laminate film (Fig. 17 shows layers 38, 39, and 40; para. 51), a back face of the laminate film (Fig. 17 shows the mixed resin layer 38 as having an exposed surface, i.e. a back face) is made of a thermoplastic resin having a melting point of 200°C or less (para. 52 describes mixed resin layer 38 as being made of thermoplastic resins polyethylene and polypropylene. Shafigullin Table 1 shows the melting point of a polyethylene and polypropylene blend has a melting point below 200°C), and a front face of the laminate film (Fig. 17 shows the polyethylene terephthalate layer 40 having an exposed surface, i.e. a front face) is made of a thermoplastic resin having .
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Quan, in view of Fletcher, as applied to claim 5 above, and further in view of International Application Publication WO 2012/170497 A2 to Richard D. Smasal et al. (Smasal).
Regarding claim 8, Quan, in view of Fletcher, teaches the microneedle patch case according to claim 5, but does not explicitly teach a holder for holding the microneedle patch case.
Smasal teaches a holder (70) for holding the microneedle patch case (14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microneedle patch case of Quan, in view of Fletcher, to be housed in a holder for holding the microneedle patch case as in Smasal to inhibit handling of the microneedle patch prior to use and enable sterile packaging (pg. 8, lines 19-28) as taught by Smasal.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Quan, in view of Morimoto.
Regarding claim 6, Quan teaches a microneedle patch case (31), containing a thermoplastic polymer as a material (col. 9, lines 11-12 describes the microneedle patch case 31 being made of polyethylene; Applicant specifically identifies polyethylene as a patch case material in original specification para. 26), and composed of a microneedle 
But Quan does not explicitly teaches the support film capable of heat-fusing with the thermoplastic polymer.
Morimoto teaches the support film (37) capable of heat-fusing with the thermoplastic polymer (para. 52 describes the selective heating of layer 38 to the case step portion 23; para. 21 describes the case being formed of, for example, polyethylene resin, a thermoplastic polymer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the support film of Quan with the support film capable of heat-fusing with thermoplastic polymer as in Morimoto to selectively heat seal a specific layer of the support film using lower temperature (para. 52) as taught by Morimoto.
Regarding claim 7, Quan, in view of Morimoto, teaches the microneedle patch case according to claim 6, where Quan further teaches a distance of the skin contact face from the support film is 2 mm or more (col. 9, lines 10-17 describes the peripheral edge as having an amplitude, i.e. a distance of the skin contact face 35 from the support film of 4 mm).
Response to Arguments
Applicant’s arguments, see pages 11-13, filed 6 July 2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 over Quan (cited as Kamiyama) in view of McAllister and Moeckly, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Quan in view of Fletcher.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY ROSS WILSON whose telephone number is (571)270-5899. The examiner can normally be reached Monday-Friday 8 am- 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 





/LRW/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783